938 A.2d 987 (2007)
COMMONWEALTH of Pennsylvania, Respondent
v.
Juan Luis OLMEDA-RIVERA, Petitioner.
No. 341 MAL 2007.
Supreme Court of Pennsylvania.
December 21, 2007.

ORDER
PER CURIAM
AND NOW, this 21st day of December, 2007, the Petition for Allowance of Appeal is hereby GRANTED, the Order of the Superior Court is VACATED, and the matter is REMANDED for the Superior Court to address Petitioner's argument that the sentence imposed by the trial court violated his Fifth Amendment rights under Estelle v. Smith, 451 U.S. 454, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981), and Mitchell v. United States, 526 U.S. 314, 119 S.Ct. 1307, 143 L.Ed.2d 424 (1999). See Commonwealth v. Olmeda-Rivera, 927 A.2d 656 (Pa.Super.2007) Middle District *988 Appeal 2006 (Pa.Super.), Brief of Appellant at 14-16, 22.
Justice EAKIN did not participate in the consideration or decision of this matter.